          Case 7:19-cv-03981-NSR Document 9 Filed 08/28/19 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK
 IN RE:                                         :
                                                :
 ORRIN S. ANDERSON,                             :    S.D.N.Y. Bankr. No. 14-22147 (RDD)
                                                :
               Debtor.                          :
                                                :
                                                :
                                                :
                                                :
 ORRIN S. ANDERSON, A/K/A ORRIN                 :
                                                :
                                                     S.D.N.Y. Bankr. Adv. Pro. No. 15-
 ANDERSON, A/K/A ORRIN SCOTT                         08342 (RDD)
                                                :
 ANDERSON,                                      :
                                                :
               Plaintiff,                       :    S.D.N.Y. No. 19-cv-3981
                                                :
               v.                               :
                                                :
                                                :
 CAPITAL ONE BANK (USA), N.A.,                  :
                                                :
               Defendant.                       :



                     NOTICE OF MOTION FOR FINAL APPROVAL


       PLEASE TAKE NOTICE that, upon the Memorandum of Law and the supporting

Declarations of Adam R. Shaw and Sydney Gustafson, Plaintiff by and through his counsel, shall

move before the Honorable Nelson S. Roman, United States District Judge at the United States

District Court of the Southern District of New York (the “Court”), 300 Quarropas Street, White

Plains, New York 10601, on September 11, 2019, for an order under Rule 7023 of the Federal

Rules of Bankruptcy Procedure and Rule 23(e) of the Federal Rules of Civil Procedure for Final

Approval of the Settlement.

       PLEASE TAKE NOTICE that all responses or objections, if any, to the Motion shall be

made in writing, no later than Wednesday, September 4, 2019.
        Case 7:19-cv-03981-NSR Document 9 Filed 08/28/19 Page 2 of 3




                                   Respectfully submitted,

Dated: Albany, New York
       August 28, 2019
                                   BOIES SCHILLER FLEXNER LLP

                             By:    /s/ Adam R. Shaw
                                   George F. Carpinello
                                   Adam R. Shaw
                                   Anne M. Nardacci
                                   30 South Pearl Street
                                   Albany, NY 12207
                                   (518) 434-0600


                                   CHARLES JUNTIKKA & ASSOCIATES LLP
                                   Charles Juntikka
                                   30 Vesey Street, #100
                                   New York, NY 10007
                                   (212) 315-3755

                                   Attorneys for Plaintiff Orrin S. Anderson




                                      2
          Case 7:19-cv-03981-NSR Document 9 Filed 08/28/19 Page 3 of 3




                                  CERTIFICATE OF SERVICE

       I hereby certify that on August 28, 2019, I caused the foregoing document to be filed

electronically with the Clerk of Court using the CM/ECF system, which will send notification of

such filing to all counsel of record.



                                                   /s/Adam R. Shaw
                                                   Adam R. Shaw
